DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Regarding claim 12, line 4, the recitation “the plurality of battery cell” should be – the plurality of battery cells
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 12-17 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Huang (CN 207732042 U).

Regarding claim 1, Huang (CN 207732042 U) teaches per abstract, a rechargeable battery pack (battery pack of corresponding battery cell(s), connected in series, of voltage V1, V2, V3, Fig. 2), comprising:
a plurality of battery cells (corresponding battery cell(s) of voltage V1, V2, V3, Fig. 2) connected in series to each other; a detection portion (that detects V1, V2, V3, Fig. 2) configured to detect a cell voltage (V1, V2, V3, Fig. 2) between both ends of each of the plurality of battery cells;
a plurality of discharge circuits (resistor in series with k1 controlled by Q1 for 1st battery cell of voltage V1; resistor in series with k2 controlled by Q2 for 2nd battery cell of voltage V2; resistor in series with k3 controlled by Q3 for 3rd battery cell of voltage V3, Fig. 2; paragraphs 8-9 of contents of this utility model) configured to discharge each respective battery cell (each corresponding battery cell(s) of voltage V1, V2, V3, Fig. 2); and a controller (U101-U103, Fig. 1) configured to: control the discharge circuit based on the detected cell voltage (V1, V2, V3, Fig. 1 and 2), and 
control the discharge circuit to discharge (paragraphs 8-9 of contents of this utility model) at least one first battery cell (corresponding cell with voltage V1, Fig. 2) when the at least one first battery cell has a cell voltage (V1, Fig. 2) that is equal to or greater than a predetermined first threshold value (e.g., Vref3, Fig. 5; paragraphs 7-9 of contents of this utility model), and to discharge at least one second battery cell (corresponding cell with voltage V2, Fig. 2) when the at least one second battery cell has a cell voltage (V2, Fig. 2) that is equal to or greater than a second threshold value (e.g., Vref1, Fig. 5; paragraph 7-9 of contents of this utility model) that is smaller than the first threshold value (Vref1 < Vref3 per paragraph 7, last 2 lines of specific executing trench).
Regarding claim 2, Huang teaches the battery pack according to claim 1, wherein the at least one second battery cell is a different battery cell than (paragraph 1, lines 1-2 of back… technique, between invention-title and contents of this utility model) the at least one first battery cell (corresponding cell with voltage V1, Fig. 2) of the plurality of battery cells (corresponding battery cell(s) of voltage V1, V2, V3, Fig. 2).
Regarding claim 5, Huang teaches the battery pack according to claim 1, wherein the at least one first battery cell comprises one or more first battery cells (corresponding cell with voltage V1, Fig. 2) and half or less of a total number of the plurality of battery cells (3 cells total corresponding battery cell(s) of voltage V1, V2, V3, Fig. 2).
Regarding claim 7, Huang teaches the battery pack according to claim 1, wherein the discharge circuit (paragraphs 8-9 of contents of this utility model) includes a series circuit of discharge resistances and switches (resistor in series with k1 controlled by Q1 for 1st battery cell of voltage V1; resistor in series with k2 controlled by Q2 for 2nd battery cell of voltage V2; resistor in series with k3 controlled by Q3 for 3rd battery cell of voltage V3, Fig. 2) that are respectively coupled in parallel to each of the plurality of battery cells (corresponding battery cell(s) of voltage V1, V2, V3, Fig. 2).
Regarding claim 12, Huang teaches the battery pack according to claim 1, wherein the detection portion includes a voltage measurement circuit (to measure V1, V2, V3, Fig. 2) configured to detect the cell voltage between both ends of each of the plurality of battery cells (corresponding battery cell(s) of voltage V1, V2, V3, Fig. 2).
Regarding claim 13, Huang teaches the battery pack according to claim 1, wherein the controller includes a logic circuit and a comparator (paragraph 4-7 of specific executing trench; e.g., comparator U101-U103 for a logic high/low of Q1-Q3 to turn on/off K1-K3, Fig. 1-5) configured to compare the cell voltage of the at least one first battery cell (corresponding battery cell of voltage V1, Fig. 2) to the predetermined first threshold value (e.g., Vref3, Fig. 5; paragraphs 7-9 of contents of this utility model) and to compare the cell voltage of the at least one second battery cell (corresponding battery cell of voltage V1, Fig. 2) to the predetermined second threshold value (e.g., Vref1, Fig. 5; paragraphs 7-9 of contents of this utility model) (Vref1 < Vref3 per paragraph 7, last 2 lines of specific executing trench).
Regarding claim 14, Huang teaches the battery pack according to claim 1, wherein the controller is configured to turn off (paragraph 7-9 of contents of this utility model) the discharge circuit (k1 opened; resistor in series with k1 controlled by Q1 for 1st battery cell of voltage V1, Fig. 2) when the at least one first battery cell (battery cell of voltage V1, Fig. 2) has a cell voltage (V1, Fig. 2) that is less than the predetermined first threshold value (e.g., Vref1, paragraph 7-9 of contents of this utility model).
Regarding claim 15, Huang teaches per abstract, a rechargeable battery pack (battery pack of corresponding battery cell(s), connected in series, of voltage V1, V2, V3, Fig. 2), comprising:
a plurality of battery cells (corresponding battery cell(s) of voltage V1, V2, V3, Fig. 2) connected in series; a voltage measurement circuit (that detects V1, V2, V3, Fig. 2) configured to detect a cell voltage (V1, V2, V3, Fig. 2) of each of the plurality of battery cells;
a plurality of discharge circuits (resistor in series with k1 controlled by Q1 for 1st battery cell of voltage V1; resistor in series with k2 controlled by Q2 for 2nd battery cell of voltage V2; resistor in series with k3 controlled by Q3 for 3rd battery cell of voltage V3, Fig. 2; paragraphs 8-9 of contents of this utility model) configured to discharge the plurality of battery cells, respectively; and 
a control circuit (U101-U103, Fig. 1) configured to control the discharge circuit to discharge (paragraphs 8-9 of contents of this utility model) a first battery cell (corresponding cell with voltage V1, Fig. 2) when the detected cell voltage (V1, Fig. 2) of the first battery cell is equal to or greater than a predetermined first threshold value (e.g., Vref3, Fig. 5; paragraphs 7-9 of contents of this utility model), and to discharge a second battery cell (corresponding cell with voltage V2, Fig. 2) when the detected cell voltage (V2, Fig. 2) of the second battery cell is equal to or greater than a second threshold value (e.g., Vref1, Fig. 5; paragraph 7-9 of contents of this utility model) that is smaller than the first threshold value (Vref1 < Vref3 per paragraph 7, last 2 lines of specific executing trench).
Regarding claim 16, Huang teaches the battery pack according to claim 15, wherein the controller is configured to perform a balance operation (abstract) of the plurality of battery cells (corresponding battery cell(s) of voltage V1, V2, V3, Fig. 2), such that a state of charge difference (corresponding SOC difference between cells of voltage V1 and V2, Fig. 2) between the first battery cell (corresponding cell with voltage V1, Fig. 2) and the second battery cell (corresponding cell with voltage V2, Fig. 2) is maintained within a predetermined range (inherent characteristic of battery cell balancing or equalization per title; abstract; last paragraph of contents of this utility model).
Regarding claim 17, Huang teaches the battery pack according to claim 15, wherein the first threshold value is set to be greater than the second threshold value (Vref3 > Vref1 per paragraph 7, last 2 lines of specific executing trench) by a predetermined difference amount of a state of charge (corresponding SOC difference between cells of voltage V1 and V2, Fig. 2) between the first battery cell (corresponding cell with voltage V1, Fig. 2) and the second battery cell (corresponding cell with voltage V2, Fig. 2).
Regarding claim 20, Huang teaches the battery pack according to claim 15, wherein the discharge circuit (paragraphs 8-9 of contents of this utility model) includes a series circuit of discharge resistances and switches (resistor in series with k1 controlled by Q1 for 1st battery cell of voltage V1; resistor in series with k2 controlled by Q2 for 2nd battery cell of voltage V2; resistor in series with k3 controlled by Q3 for 3rd battery cell of voltage V3, Fig. 2) that are respectively coupled in parallel to each of the plurality of battery cells (corresponding battery cell(s) of voltage V1, V2, V3, Fig. 2).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 207732042 U), as applied above in claim 1.
 Regarding claim 3, Huang teaches the battery pack according to claim 1, wherein the first threshold value is set to be greater than the second threshold value (Vref3 > Vref1 per paragraph 7, last 2 lines of specific executing trench) between the at least one first battery cell (corresponding cell with voltage V1, Fig. 2) and the at least one second battery cell (corresponding cell with voltage V2, Fig. 2).
Huang does not explicitly teach by a predetermined difference amount of a state of charge. However, it would have been obvious to one or ordinary skill in the art that corresponding battery cell SOC can be calculated based on the cell voltage to update the charging status so that a predetermined difference amount of a state of charge between the at least one first battery cell and the at least one second battery cell is determined.
Regarding claim 10, Huang teaches the battery pack according to claim 1, wherein the controller is configured to perform a balance operation (abstract) of the plurality of battery cells (corresponding battery cell(s) of voltage V1, V2, V3, Fig. 2) between the at least one first battery cell (corresponding cell with voltage V1, Fig. 2) and the at least one second battery cell (corresponding cell with voltage V2, Fig. 2) is maintained within a predetermined range (inherent characteristic of battery cell balancing or equalization per title; abstract; last paragraph of contents of this utility model).
Huang does not explicitly teach such that a state of charge difference. However, it would have been obvious to one or ordinary skill in the art that corresponding battery cell SOC can be calculated based on the cell voltage to update the charging status so that a state of charge difference between the at least one first battery cell and the at least one second battery cell is determined.
Regarding claim 11, Huang teaches the battery pack according to claim 10, wherein the at least one second battery cell comprises a plurality of second battery cells (It would have been obvious to one of ordinary skill in the art that battery cell can be configured so that a battery cell can comprising two corresponding cells with voltage V1, V2, Fig. 2 and the resulted battery cell voltage is the combination of V1 and V2), and wherein the controller is configured to perform the balance operation (abstract) while maintain a uniformity of each cell voltage of the plurality of second battery cells (inherent characteristic of battery cells balancing or equalization per title; abstract; last paragraph of contents of this utility model).
Claim(s) 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 207732042 U), as applied above in claim 1 and 15, in view of Shao (CN 101924350A).  
Regarding claim 4, Huang teaches the battery pack according to claim 1.
Huang teaches further comprising a protection circuit (paragraph prior to claims section) but does not explicitly teach configured to stop a charging operation of the battery pack when the detection portion detects a cell voltage that is equal to or greater than a third threshold value that is greater than (the first threshold value in the plurality of battery cells).
However, Shao (CN 101924350A) teaches a protection circuit configured to stop a charging operation of the battery pack when the detection portion detects a cell voltage that is greater than a threshold value ([0004], lines 10-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a protection circuit configured to stop a charging operation of the battery pack when the detection portion detects a cell voltage that is greater than a threshold value of Shao’s into Huang’s, in order to provide an over-charged protection ([0004], lines 10-12; Shao. It would have been obvious to one of ordinary skill in the art that Shao’s threshold, in view of Huang’s, must be greater than Huang’s Vref1 and/or Vref3 used for discharge of cells balancing).
Regarding claim 18, Huang teaches the battery pack according to claim 15. Huang teaches further comprising a protection circuit (paragraph prior to claims section) but does not explicitly teach configured to stop a charging operation of the battery pack when the voltage measurement circuit detects a cell voltage of one of the plurality of battery cells that is equal to or greater than a third threshold value that is greater than the first threshold value.
However, Shao (CN 101924350A) teaches a protection circuit configured to stop a charging operation of the battery pack when the detection portion detects a cell voltage that is greater than a threshold value ([0004], lines 10-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a protection circuit configured to stop a charging operation of the battery pack when the detection portion detects a cell voltage that is greater than a threshold value of Shao’s into Huang’s, in order to provide an over-charged protection ([0004], lines 10-12; Shao. It would have been obvious to one of ordinary skill in the art that Shao’s threshold must be greater than Huang’s Vref1 and/or Vref3 used for discharge of cells balancing).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 207732042 U), as applied above in claims 5 and 15, in view of Komoda (DE 112011104434 T5).  
Regarding claim 6, Huang teaches the battery pack according to claim 5. Huang does not explicitly teach wherein the total number of the plurality of battery cells is four or more.
Komoda (DE 112011104434 T5) teaches the total number of the plurality of battery cells (201, Fig. 3) is four or more (more than four cells, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate of Komoda’s into Huang’s, in order to provide more battery cells for more power with increased output voltage.
Regarding claim 19, Huang teaches the battery pack according to claim 15, wherein the first battery cell (corresponding cell with voltage V1, Fig. 2) comprises one or more first battery cells and half or less of a total number of the plurality of battery cells (3 cells total corresponding battery cell(s) of voltage V1, V2, V3, Fig. 2). 
Huang does not explicitly teach wherein the total number of the plurality of battery cells is four or more.
Komoda (DE 112011104434 T5) teaches the total number of the plurality of battery cells (201, Fig. 3) is four or more (more than four cells, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate of Komoda’s into Huang’s, in order to provide more battery cells for more power with increased output voltage.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 207732042 U), as applied above in claim 1, in view of Abe (JP 5705046 B2).
Regarding claim 8, Huang teaches the battery pack according to claim 1. Huang does not explicitly teach (wherein each of the plurality of battery cells is) a lithium ion battery that includes a positive electrode containing lithium iron phosphate and a negative electrode containing graphite.
However, Abe (JP 5705046 B2) a lithium ion battery that includes a positive electrode containing lithium iron phosphate (paragraphs 7 and 16 of description-of-embodiments) and a negative electrode containing graphite (paragraph 8 and 16 of description-of-embodiments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lithium ion battery that includes a positive electrode containing lithium iron phosphate and a negative electrode containing graphite of Abe’s into Huang’s, in order to provide fast charge capability, to achieve high thermal stability (paragraph 15 of description-of-embodiments; Abe) and/or to optimize battery performance (to overcome battery operation issues per paragraphs 3-4 of background art; Abe).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 207732042 U), as applied above in claim 1, in view of Li (U.S. 2009/0009141).
Regarding claim 9, Huang teaches the battery pack according to claim 1. Huang does not explicitly teach further comprising a charge circuit that includes a generator and a converter, and that is configured to execute a charge operation for charging the battery pack when a detected battery pack voltage is less than a predetermined value.
Li (U.S. 2009/0009141) teaches a charge circuit (170+130, Fig. 1B) that includes a generator (140, Fig. 1B; [0027]) and a converter (172, 174, Fig. 1B; [0026]), and that is configured to execute a charge operation for charging the battery pack (102, Fig. 1B) when a detected battery pack voltage is less than a predetermined value ([0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a generator and a converter, and that is configured to execute a charge operation for charging the battery pack when a detected battery pack voltage is less than a predetermined value of Li’s into Huang’s, in order to provide a pulse density modulation so that charging current can be adjusted (abstract; Li) and to reduce the cost for high efficiency pre-charging ([0002]-[0003]; Li).



Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2007/0166617 and U.S. 8219333.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 21, 2022